Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 5/31/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a predetermined amount of a polymer.”  It’s unclear what the difference between a “predetermined amount” and an “amount” are, and how the qualifier “predetermined” limits the claim.  “Predetermined” means determined ahead of time.  For exemplary purposes only, if a disc-shaped particle comprising 10 micrograms of polymer was compared to the instant claims, the artisan would not know if the “10 micrograms” qualifies as a “predetermined amount,” or simply an “amount.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Key (Biomaterials, 2013) (IDS filed 12/18/2020) in view of US 20190054072 to Shinde.  Key discloses a delivery carrier, wherein the carrier includes a discoidal-shaped particle (a disc-shaped particle) made of a poly(lactide-co-glycolide) (PLGA), wherein the particle contains therein a drug, wherein the particle has a size of 1280 nm (1.2 microns) (abstract; page 5404, section 3.1.to page 5407, section 3.3; Figures 1-2).   The particles may comprise an anticancer agent (a cytotoxic agent) such as doxorubicin or paclitaxel, rhodamine-B (RhB) (a dye; a fluorescent dye; an optical activator), and ultra-small super­paramagnetic iron oxide nanoparticles (USPIO nanoparticles) (abstract; page 5404, section 3.1.to page 5407, section 3.3; Figures 1-2).   
Key fails to teach inclusion of a polymer enumerated in claim 1 after “a polymer selected from the group consisting of.”  Key further fails to teach a diameter of 2 microns to 4 microns, or the narrower embodiment of 3 microns.  
Shinde is directed to PLGA microparticles formulations for the treatment of cancer (abstract; paragraphs 6-15 and 72) and is therefore in the same field of invention as Key.  Shinde teaches preparing microparticles with a combination of PLGA with another polymer including selected from PGA, PLA (paragraph 72).  Shinde teaches that its particles may be from about 10 nm to about 10 microns (paragraph 58). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate PGA or PLA with the PLGA polymer of Key.  The motivation for this is Shinde teaches PLGA microparticle formulations wherein the PLGA is mixed with PGA or PLA affords an effective anticancer composition for the treatment of cancer.  It would have been further obvious to optimize the particle size of Key to improve the particle’s efficacy for cancer treatment, and in this way, the artisan would find the ranges of 2 microns to 4 microns and 3 microns through routine experimentation. The art provides sufficient guidance to this end, as the range about 10 nm to about 10 microns taught by Shinde overlaps with the instant ranges.  Further the range of 1.2 microns taught by Key nearly overlap with the instant range.  Although Key does not specify that its carrier delivers and/or releases the drug therein into a lung, this is an intended use of the claimed particles.  The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the particles of modified Key are structurally identical to the instant particles, and they would be fully capable of performing the same intended use as in the claims, including wherein the carrier delivers and/or releases the drug into a lung.   Although Key does not specify that its carrier has the property of decomposing after 24 hours after being injected into a body, a composition cannot be separated from its properties.  As the carrier of modified Key is structurally identical to the instant carrier, it would share the same properties, that is, decompose after 24 hours after being injected to a body. 


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Key (Biomaterials, 2013; IDS filed 12/18/2020) in view of US 20190054072 to Shind in further view of US 20180126002 to Khaled.  The relevant portions of Key are given above.
Key fails to teach inclusion of an isotope for nuclear imaging or radiotherapy as required by claims 9-11.
Khaled is directed to particles, such as PLGA particles, for the treatment of cancer (abstract; paragraphs 3-10 and 136).  Khaled teaches that inclusion of the isotope 89Zr in its particle allows for the dual treatment and PET imaging of cancer (an isotope for nuclear imaging or radiotherapy; wherein the nuclear imaging includes PET) (paragraph 136).  Khaled further teaches a particle size of 0.1 to 10 microns (paragraph  68).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to include an isotope for nuclear imaging or radiotherapy, such as 89Zr.  The motivation for this is that inclusion of such an isotope in the nanoparticle of Key would allow for dual treatment and PET imaging of cancer.  It would have been further obvious to optimize the particle size of Key to improve the particle’s efficacy for cancer treatment, and in this way, the artisan would find 3 microns through routine experimentation. The art provides sufficient guidance to this end, as the range 0.1 to 10 microns taught by Khaled overlaps with the instant range.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

Response to Arguments
Applicant argues that the present limitations in claim 1 of a "a disc-shape particle having a diameter of 2 µm to 4 µm, the disc-shape particle is made of polylactide-co-glycolide (PLGA), a predetermined amount of a polymer selected from the group consisting of polyglycolic acid (PGA), polylactide (PLA), polyglycolide (PG), polyphosphazene, polyiminocarbonate, polyphosphoester, polyanhydride, polyorthoester and combinations thereof, and a drug,” the disc-shape particle can be decomposed after 24 hours after being injected to a human body and deliver and/or release the drug contained therein into a lung, as recited, thereby being able to solve the prior art problems described in the "prior art " section of the present application.  
Applicant’s arguments have been fully considered but are not found persuasive.  For secondary considerations to be considered in the record, it is applicant’s burden to point to evidence in the record that supports their statements.  Applicant has asserted that the combination of "a disc-shape particle having a diameter of 2 µm to 4 µm, the disc-shape particle is made of polylactide-co-glycolide (PLGA), a predetermined amount of a polymer selected from the group consisting of polyglycolic acid (PGA), polylactide (PLA), polyglycolide (PG), polyphosphazene, polyiminocarbonate, polyphosphoester, polyanhydride, polyorthoester and combinations thereof, and a drug,” the disc-shape particle can be decomposed after 24 hours after being injected to a human body and deliver and/or release the drug contained therein into a lung, but has not provided an evidentiary basis.  Further, the artisan would expect the particle to decompose as it comprises bioabsorbable polymers, for example, PLGA, PGA, PLA, and PGA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
September 5, 2022